--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.32


 
Consulting Agreement
 
This Consulting Agreement ("Agreement") by and between Sancilio and Company,
Inc., a Delaware corporation ("SCI"), and TherapeuticsMD, Inc., a Nevada
corporation ("Therapeutics"),  is entered into as of May 7, 2013 (the "Effective
Date").  Each of SCI and Therapeutics are referred to hereinafter as a "Party"
and collectively as the "Parties."


WHEREAS, Therapeutics has requested SCI to provide certain consulting services
(the "Consulting Services") as provided herein, and SCI is willing to provide
the Consulting Services on the terms and subject to the conditions set forth in
this Agreement,


NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
1.   Consulting Services.  SCI shall provide the following Consulting Services
to Therapeutics:
 
(a)  services provided in support of Therapeutics’ drug development efforts
specifically pertaining to the estradiol and progesterone second generation
platform technology enabling an improved set of functional characteristics when
used separately or in combination as hormone replacement drug products ("Drug
Products ") including, but not limited to, services in support of Therapeutics’
ongoing and future drug development and commercialization efforts, regulatory
approval efforts, third-party investment and financing efforts, marketing
efforts, chemistry, manufacturing and controls ("CMC") efforts, drug launch and
post-approval activities, and other exclusive intellectual property and know-how
transfer associated therewith;
 
(b)  services in support of Therapeutics' efforts to successfully obtain FDA
Approval for the Drug Product described in Schedule I hereto; and
 
(c)  other consulting services as mutually agreed upon from time to time by SCI
and Therapeutics in relation to new drug development opportunities.
 
The term "FDA Approval," as used herein, shall mean a marketing approval for
commercial distribution in the United States pursuant to Section 505 of the
Food, Drug and Cosmetic Act, as amended. For clarity, an "FDA Approval" as used
herein shall not include any "approvable" determinations by the U.S. Food & Drug
Administration ("FDA"), including as set forth in any approvable letter under 21
CFR § 314.110.
 
2.           Expense Reimbursement.  Therapeutics agrees to reimburse SCI for
all out-of-pocket expenses for reasonable business-related travel and engagement
of experts required in the performance of the Consulting Services, provided
however, that all such expenses shall be submitted in writing and pre-approved
by Therapeutics prior to SCI incurring any such expense. All approved expenses
shall be paid within 15 days of presentation of invoices and appropriate
documentation therefore.
 
3.           Consulting Fee.  No cash remuneration shall be paid hereunder.
 
(a)           In consideration for the Consulting Services to be provided
pursuant to Section 1 hereof, Therapeutics agrees to issue and deliver to SCI
contemporaneously with the execution and delivery hereof, a five-year Common
Stock Purchase Warrant ("Warrant"), in the form attached hereto as Exhibit A,
granting SCI the right to purchase up to Eight hundred fifty thousand (850,000)
shares of the Common Stock of Therapeutics (the "Fourth Warrant").  The exercise
price of the Fourth Warrant shall be $2.01 and all shares thereunder shall vest
as specified in sections (3)(i) through (3)(iii) below, but in no event prior to
June 30, 2013.
 
 
1

--------------------------------------------------------------------------------

 
(i)           On June 30, 2013, one-third (283,333 shares) of the Fourth Warrant
will vest.
 
(ii)           Upon acceptance of an Investigational New Drug (“IND”)
application by FDA for the Drug Product described in Section 1(b), one-third
(283,333 shares) of the Fourth Warrant will vest.
 
(iii)           Upon the receipt by Therapeutics of any final FDA Approval of a
Drug Product, one-third (283,333 shares) of the Fourth Warrant will vest.
 
(b)           SCI expressly acknowledges that the issuance of the aforementioned
Warrant shall constitute full and adequate compensation for all Consulting
Services to be performed pursuant to this Agreement and that SCI shall not be
entitled to any additional compensation in any form.  For clarity, SCI shall not
be entitled to seek additional consideration relative to any internal costs or
other obligations incurred by SCI relating to its Consulting Services (so called
"soft costs"), including consulting, legal, engineering and
infrastructure-related costs and obligations incurred by SCI in the performance
of its duties hereunder.
 
(c)           If (i) the shares of the Common Stock of Therapeutics shall be
subdivided or combined into a greater or smaller number of shares or if
Therapeutics shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the number of shares of Common Stock
that may be purchased pursuant to each of the Warrant described in this Section
3 shall be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made, including to the exercise price per share, to reflect
such events.
 
4.           Intellectual Property.  Any invention, trade secret or know-how and
any materials, documents, programs or information belonging to Therapeutics and
supplied to SCI by Therapeutics pursuant to this Agreement shall remain the
property of Therapeutics. Any invention, trade secret or know-how and any
materials, documents, programs or synthesis information belonging to SCI prior
to the date of this Agreement, or developed by SCI independently of this
Agreement (i.e. not falling within Section 4.1 below), shall remain the property
of SCI.


4.1           Any inventions (whether or not patentable), processes, techniques,
improvements, discoveries, designs, formulae, copyright, trademark, trade
secrets, know-how, developments, confidential information, computer software,
data and documentation, and all other intellectual property rights created,
discovered or reduced to practice by SCI solely or jointly in the course of
performing the Consulting Services are collectively "Project IP."  SCI shall
promptly notify Therapeutics in writing when it has made, created, or otherwise
invented any Project IP.  SCI agrees to assign and hereby does assign to
Therapeutics all Project IP (including any patent and all other intellectual
property rights therein) and Project IP shall be deemed the Confidential
Information of Therapeutics for purposes of Section 5 below. SCI will take all
reasonable steps and execute all documents that Therapeutics may reasonably
request to transfer to and vest in Therapeutics the ownership and registration
of all intellectual property rights that may exist in such Project IP.
 
 
2

--------------------------------------------------------------------------------

 
          4.2           With respect to Project IP, SCI will not knowingly or
negligently incorporate or use therein any invention, discovery, process,
technology or information that (a) is subject in whole or in part to a claim of
any patent application or issued patent that is owned or controlled by SCI, but
not assigned to Therapeutics pursuant to Section 4 ("SCI Background Patent
Rights"), (b) is subject in whole or in part to a claim of any patent or patent
application of a third party, or (c) incorporates any SCI processes, inventions,
techniques, know-how, or trade secrets that are owned or controlled by SCI, but
not assigned to Therapeutics pursuant to Section 4 ("SCI Background Know-How").
In the event any Project IP incorporates or requires the use of SCI Background
Patent Rights or SCI Background Know-How (collectively, "SCI Proprietary
Technology"), SCI shall grant and hereby grants to Therapeutics a non-exclusive,
non-transferable, worldwide, royalty-free, fully paid license to use such SCI
Proprietary Technology in connection with the procurement, use, sale and
marketing of any Drug Product or other products or processes deriving from this
Agreement.
 
 
         4.3           Therapeutics acknowledges that SCI is in the business of
providing other services for a variety of organizations other than Therapeutics.
Accordingly, nothing in this Agreement shall preclude or limit SCI from
providing other services or developing materials for itself or other clients, or
from utilizing the general knowledge gained during the course of its performance
hereunder to perform similar services for other clients, provided that such
provision of services or development of materials do not constitute a breach
under Section 5 herein.
 
5.           Confidentiality.  During the performance of the Consulting
Services, SCI may receive from Therapeutics confidential or proprietary
information, including information concerning Therapeutics’ regulatory
submissions, pre-clinical and clinical trials; other data, testing and research
techniques, inventions, materials, processes, practices, product research,
development and acquisition plans; acquisitions, mergers, divestitures and the
like; other business and marketing plans; and other proprietary and trade
secrets and like information (collectively "Confidential Information").
Therapeutics agrees that it will only provide such Confidential Information to
the extent that it is required by SCI to perform the Consulting Services.


5.1           Notwithstanding the foregoing, the obligations of this Section 5
shall not apply in the case of:


 
(i)
information of Therapeutics that is now in the public domain or which
subsequently enters the public domain without fault on the part of SCI; or



 
(ii)
information of Therapeutics that is presently known by SCI from its own sources,
where said present knowledge can be demonstrated by written records; or



 
(iii)
information of Therapeutics that SCI receives in good faith from a third party,
where said third party is independent of Therapeutics and is under no obligation
of confidentiality with respect to such information; or



 
(iv)
information developed by or for SCI independent of the Consulting Services, or
any other agreements with Therapeutics, and without the use of any Confidential
Information of Therapeutics, as evidenced by SCI’s written records



 
3

--------------------------------------------------------------------------------

 
5.1.1           SCI may disclose Therapeutics’ Confidential Information to the
extent required by law or order of a court or governmental agency or to enforce
this Agreement; however, SCI must give Therapeutics prompt notice of such
intended disclosure and SCI shall make a commercially reasonable effort to
obtain a protective order or otherwise protect the confidentiality of such
Confidential Information.


5.2           SCI agrees that without the express written consent of
Therapeutics, it will not itself use, or provide to, disclose to, or permit any
third party to use said Confidential Information. SCI agrees to take
commercially reasonable and appropriate measures to safeguard Confidential
Information from theft, loss or negligent disclosure to others and to limit
internal access to Confidential Information to those of its employees,
consultants, agents or subcontractors who reasonably require such access in
order to accomplish performance of the Consulting Services. All SCI employees,
consultants, agents or subcontractors who have or will have access to
Confidential Information have signed or, prior to disclosure of Confidential
Information, will sign a confidentiality agreement with provisions no less
protective than this Section 5. However, SCI assumes full responsibility for the
acts or omissions of such third-parties, no less than if the acts or omissions
were those of SCI.


5.3           Unless otherwise consented to by Therapeutics in writing, SCI
agrees not to analyze for chemical composition any samples or materials provided
by Therapeutics, nor to allow or cause any such samples or materials to be
released to third parties for analysis.


5.4           SCI shall not use or disclose to Therapeutics any information it
knows to be Confidential Information of a third party except as approved in
advance in writing by Therapeutics.


5.5           SCI agrees to notify Therapeutics promptly of the date of, and the
circumstances involved in, the loss or unauthorized disclosure of any
Confidential Information of Therapeutics.


5.6           Upon termination of this Agreement, and at the written direction
of Therapeutics, SCI will promptly return all of Therapeutics’ Confidential
Information, including any documents prepared by SCI that contain such
information. SCI may retain a single archival copy of the Confidential
Information for the sole purpose of determining the scope of obligations
incurred under this Agreement.


          5.7           Except for disclosure as may be required by regulatory
authorities, the Parties agree that they shall not use the other Party’s name,
or disclose the existence of this Agreement or any matters relating to the
Services provided hereunder in any advertising, promotion, written articles or
communications without the prior written consent of the other Party, which
consent shall not to be unreasonably withheld.


          5.8           The obligations of this Section 5 shall apply to all
Confidential Information, whether such Confidential Information was disclosed
before or after the Effective Date, and shall survive indefinitely unless
specifically excluded under Section 5.1 (i)-(iv).



 
6.
Indemnification



        6.1.           Indemnification by Therapeutics.  Subject to Section 6.3
below, Therapeutics shall indemnify and hold harmless SCI, its agents,
employees, directors and Affiliates from any loss, expense and liability,
including reasonable attorney’s fees arising out of Therapeutics’ negligence or
willful misconduct under this Agreement, except to the extent the claim, suit or
proceeding is subject to SCI’s indemnification obligations in Section 6.2 below.


 
4

--------------------------------------------------------------------------------

 
        6.2           Indemnification by SCI.  Subject to Section 6.3 below, SCI
shall indemnify and hold harmless Therapeutics, its agents, employees, directors
and Affiliates from any loss, expense and liability, including reasonable
attorney fees arising out of SCI’s negligence or willful misconduct in the
course of providing Consulting Services pursuant to this Agreement.
 
        6.3           A Party that intends to claim indemnification (the
"Indemnitee") under  Section 6.1 or 6.2 shall promptly notify the other party
(the "lndemnitor") in writing of any claim, complaint, suit, proceeding or cause
of action with respect to which the Indemnitee intends to claim such
indemnification (for purposes of this Section 6, each a "Claim"), and the
Indemnitor shall have sole control of the defense and/or settlement thereof;
provided that the Indemnitee shall have the right to participate, at its own
expense, with counsel of its own choosing in the defense and/or settlement of
such Claim. The Indemnitor shall not settle any Claim without the consent of the
Indemnitee, which consent shall not be unreasonably withheld or delayed. The
Indemnitee, and its employees, at the Indemnitor’s request and expense, shall
provide full information and reasonable assistance to Indemnitor and its legal
representatives with respect to such Claims covered by this indemnification.
 
       6.4           SCI shall be responsible for the safety of its own
employees and agents with respect to the handling or use of materials involved
in the performance of this Agreement.
 
 
7.            SCI represents and warrants to Therapeutics as of the Effective
Date that:


(a)           the execution and delivery of this Agreement and the performance
of the transactions, rights and licenses contemplated hereby have been duly
authorized by all appropriate SCI corporate action;
 
(b)           SCI has the full right and authority to enter into this Agreement,
and is a legal and valid obligation binding upon SCI and enforceable in
accordance with its terms, and the execution, delivery and performance of this
Agreement by the terms set forth herein, and does not conflict with any
agreement, instrument or understanding to which SCI is a party or by which it is
bound;
 
(c)           SCI has the full right and legal capacity to grant the rights
granted to Therapeutics hereunder without violating the rights of any third
party; and
 
(d)           SCI is the owner of any SCI technology and Project IP, SCI
Background Patent Rights, and SCI Proprietary Technology conveyed and that it is
aware of no actual or threatened third party claims of ownership of the same.
 
8.           Term.  The term of this Agreement ("Term") shall commence as of the
Effective Date and continue until the time of the commercial manufacture of a
Drug Product. The Term may be extended by mutual, written agreement between the
Parties.
 
9.           Assignment.  Neither party hereto may assign this Agreement, in
whole or in part, without the prior written consent of the other party hereto.
 

 
5

--------------------------------------------------------------------------------

 



10.           Notices.
 
(a)           All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by facsimile, upon written confirmation of
receipt by addressee, (iii) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.
 
(b)           Notices shall be sent to each party at its respective address
listed below (if a party desires to change its address for notice, it shall
notify the other party according to these terms):
 
If to SCI:                                               Sancilio and Company,
Inc.
Attn:  Fred Sancilio, President & CEO
3874 Fiscal Court, Suite 200
Riviera Beach, Florida 33404
Facsimile No: (561) 847-2312


If to Therapeutics:                              TherapeuticsMD, Inc.
Attn:  Robert Finizio, CEO
951 Broken Sound Parkway NW, Suite 320
Boca Raton, FL 33487
Facsimile No: (561) 431-3389


11.             Records & Audits.  SCI agrees to maintain records of all
Consulting Services performed under this Agreement in accordance with the FDA’s
archival guidelines. Therapeutics may review the records of SCI relating to the
Consulting Services performed and expenses incurred to assure compliance with
all provisions of this Agreement, provided that such inspection may take place
(i) only upon reasonable prior written notice (not less than ten (10) business
days) and during SCI’s regular business hours.
 
11.1           Upon reasonable prior written notice (not less than fifteen
(15) business days) and during regular business hours, Therapeutics may, at its
own cost and expense, review SCI’s quality control procedures and records, with
a representative of SCI present.
 
11.2           In the event of an inspection by any governmental or regulatory
authority concerning the Consulting Services performed hereunder, SCI shall
notify Therapeutics promptly upon learning of such an inspection, shall supply
Therapeutics with copies of any correspondence or portions or correspondence
relating to the Consulting Services and shall inform Therapeutics of the general
findings and outcomes of such inspections.


12.             Certification.  SCI represents, warrants and certifies that
neither it, nor its Affiliates, nor any of their respective directors, officers,
principals, employees and agents was or is debarred, suspended, proposed for
debarment or otherwise determined to be ineligible to participate in the drug
industry, federal health care programs under or convicted of a criminal offense
related to the provision of health care items or services the United States
Food, Drug and Cosmetic Act (21 U.S.C. 301 et seq.), and that it has not and
will not use in any capacity the services of any entity or person debarred under
such law with respect to Consulting Services to be performed under this
Agreement.  In the event that SCI, or any of its affiliates, directors,
officers, principals, employees, or agents becomes or is debarred, suspended,
proposed for debarment or otherwise determined to be ineligible to participate
in the drug industry under such law or convicted of a criminal offense related
to the provision of health care items or services, SCI shall notify Therapeutics
in writing immediately.


 
6

--------------------------------------------------------------------------------

 
13.             Waiver.  The failure of either Party hereto at any time or times
to require performance of any provision of this Agreement shall in no manner
affect the right of such Party at a later time to enforce the same. No waiver by
any Party hereto of any condition, or of the breach of any provision, term,
covenant, representation, or warranty contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such condition or of the
breach of any other provision, term, covenant, representation or warranty of
this Agreement.


14.             Entire Understanding.  This Agreement contains the entire
agreement between the Parties with respect to the subject matter thereof as of
the Effective Date.


15.             Severability.  If a court or other tribunal of competent
jurisdiction holds any term or provision, or portion thereof, of this Agreement
to be invalid, void or unenforceable, the remaining provisions of the Agreement
shall remain in full force and effect. It is the Parties’ intention that if a
court or other tribunal holds any term or provision of this Agreement to be
excessive in scope, such term or provision shall be adjusted rather than voided,
if possible.


16.             Modification.  This Agreement may not be amended or modified
except by written instrument signed by an authorized representative of the
Parties.


17.             Cooperation.  Each Party shall execute and deliver all such
instruments and perform all such other acts as the other Party may reasonably
request to carry out the transactions contemplated by this Agreement.


18.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to any
conflict of law provisions.  In the event that an unresolved dispute arises over
the enforcement, interpretation, construction, or breach of this Agreement, it
shall be litigated in the State of Florida, within the U.S. District Court,
Southern District of Florida, or the Florida State Court, Broward County, 17th
Judicial Circuit, and both Parties irrevocably submit to the exclusive
jurisdiction of such courts for all purposes with respect to any legal action or
proceeding in connection with this Agreement.


19.           "Affiliate" as used herein shall mean any corporation, company,
partnership, joint venture and/or firm, which controls, is controlled by or is
under common control with a Party.  For purposes of this Section 19, "control"
shall mean (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares entitled to vote for the
election of directors; and (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interest or the
power to substantially direct the management and policies of such non-corporate
entities.


20.           Counterparts; Signatures.  This Agreement may be signed in one or
more counterparts, each of which shall be one and the same agreement.  If a
counterpart of this Agreement is signed and transmitted via facsimile, or via
PDF transmitted by e-mail, such signatures shall bind the signing party to this
Agreement in full.  Original documents may also be signed by the parties and
will have the same binding power.


21.           Independent Parties.  This Agreement shall not be construed as
constituting a joint venture or partnership between SCI and Therapeutics.  No
party shall have any right to obligate any other party in any manner whatsoever,
and nothing herein is intended to confer any right of any kind to any third
person.
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have each caused this Agreement to be signed and
delivered by their duly authorized representatives as of the Effective Date.

 

  Sancilio and Company, Inc.                     By: /s/ Fred Sancilio        
 Fred Sancilio        President & CEO                     TherapeuticsMD, Inc.  
                  By: /s/ Robert Finizio        Robert Finizio       Chief
Executive Officer  

 
 
 
8

--------------------------------------------------------------------------------

 




Exhibit A


Form of Warrant



 
9

--------------------------------------------------------------------------------

 



SCHEDULE I



An estradiol-based Drug Product in a softgel vaginal capsule for the treatment
of vulvar and vaginal atrophy similar to the reference listed product Vagifem®
from Novo Nordisk.  Therapeutics’ new VagiCap™ product will deliver a
solubilized estradiol to the vaginal mucosa in a similar pharmacokinetic manner
to Vagifem but with greater complete absorption and no residual material
remaining after 24 hrs.
 
9 

--------------------------------------------------------------------------------